Citation Nr: 0638054	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for medial border scapular syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 2002 and from April 2003 to September 2003.  He 
also had 2 months and 20 days of active military service 
prior to January 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  During the pendency of the appeal, by a 
December 2004 rating decision, the RO granted an increased 
rating for the veteran's medial border scapular syndrome, 
from zero percent to 10 percent.  The issue of entitlement to 
a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 
(2006), which was also on appeal, was rendered moot as a 
result of the compensable evaluation subsequently assigned by 
the RO for medial border scapular syndrome.  In that regard, 
the veteran did not further the appeal as to that issue.

The decision below addresses the veteran's claim of service 
connection for a neck disability.  The claim of service 
connection for a right shoulder disability and a higher 
initial evaluation for medial border scapular syndrome are 
addressed in the remand that follows the Board's decision.


FINDING OF FACT

Current neck disability has not been shown.




CONCLUSION OF LAW

The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the neck disability issue 
on appeal has been accomplished.  Through a September 2004 
notice letter, the RO notified the veteran and his 
representative of the legal criteria governing his claim.  In 
a statement of the case (SOC) in November 2004, the RO 
notified them of the evidence that had been considered in 
connection with his claim and the bases for the denial of his 
claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and making reasonable efforts 
to obtain private medical records, employment records, or 
relevant records not held by any Federal agency.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letter requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  Furthermore, the RO told 
the veteran to send it any evidence in his possession that 
pertains to the claim.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in November 2004, which followed the September 2004 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Moreover, while the notice did not refer to criteria 
for assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the claim of service connection for a neck disability is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the neck 
issue on appeal.  The veteran's service medical records from 
both periods of service have been obtained and associated 
with the claims file.  Treatment records from the VA Medical 
Center (VAMC) in Chicago, Illinois and from Complete 
Orthopaedic Care have also been obtained.  Additionally, in 
September 2002 and February 2003, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Furthermore, the veteran was afforded a Board 
hearing in March 2006, the transcript of which is also of 
record.  Significantly, the veteran has not otherwise 
identified any outstanding medical records probative of his 
neck claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

The veteran contends that he experienced neck pain during 
active military service and that he should be service 
connected for the neck pain.  He reports that he continues to 
experience neck pain.

A review of the service medical records (SMRs) reflects 
treatment for pain in the veteran's neck, specifically during 
2003.  No disability was ever diagnosed.  In September 2002, 
the veteran underwent VA orthopedic examination.  The 
examiner, in reference to the veteran's upper back, did not 
diagnose any neck disability.  He did diagnose medial border 
scapular syndrome, for which the veteran is already service 
connected.  In February 2003, the veteran was provided 
another VA orthopedic examination.  The examiner reported no 
objective findings on examination relating to the veteran's 
subjective complaints of pain and no disability noted for the 
neck.  Finally, in a July 2003 progress note from the Chicago 
VAMC, it is shown that the veteran was seen for carpal tunnel 
syndrome.  During the visit, the examiner also gave the 
impression that the veteran suffered from chronic upper back 
pain based on the veteran's reported history and subjective 
symptoms.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the Board finds that the 
claim of service connection for a neck disability must be 
denied.  Here, notwithstanding the veteran's report that he 
currently suffers from a neck disability, a review of the 
evidence of record reveals no competent medical evidence of 
any such clinical finding, diagnostic study, or diagnosis of 
a neck disability.  Furthermore, the veteran has neither 
presented nor alluded to any medical evidence establishing 
that he currently suffers from a neck disability.  Hence, an 
essential requirement for service connection is not met.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  While the medical evidence documents 
clinical findings of neck pain, mere pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  In the 
absence of proof of any disability of the neck, the claim of 
service connection for a neck disability may not be granted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has a neck disability and that 
it is related to his time in service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the diagnosis and etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a neck disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for a neck disability is denied.


REMAND

The Board finds that additional development is necessary 
concerning the claim of service connection for a right 
shoulder disability and a higher initial rating for medial 
border scapular syndrome.

Regarding the right shoulder, the SMRs indicate that the 
veteran underwent surgery on his right shoulder on two 
occasions during service.  In December 1997, an operation 
addressed impingement of the right shoulder.  Arthroscopic 
surgery was again performed in March 1999 to address a 
similar recurring problem.  VA examiners in September 2002 
and February 2003 were unable to provide a current diagnosis.  
However, the veteran states that he continues to experience 
pain, weakness, and fatigue in his right shoulder in a manner 
similar to what he experienced from the impingement during 
service.  By hearing testimony in March 2006, the veteran 
asserts that the symptomatology has grown worse since the 
last VA examination.  As a result, the Board finds that a VA 
orthopedic examination is necessary in order to determine 
whether the veteran currently suffers from an identifiable 
right shoulder disability traceable to military service.  

The Board also finds that a VA orthopedic examination in 
regards to the veteran's medial border scapular syndrome is 
also necessary in order to help resolve the veteran's higher 
initial rating claim.  The last VA examination regarding this 
disability was in September 2002.  Subsequently, the veteran 
has undergone treatment for the disability, including regular 
treatment in 2003 when he returned to active service.  He 
also testified that the disability has worsened and it 
affects his daily activities and ability to work.  Given the 
number of years since the last VA examination, the existence 
of medical records not yet reviewed by a VA examiner, and 
evidence of worsening symptomatology, another examination is 
warranted to determine the extent of the veteran's 
disability.  The veteran should be advised that failure to 
appear for an examination as requested, and without good 
cause, could adversely affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2006). 

The Board lastly notes two other matters of significance 
regarding the medial border scapular syndrome issue.  First, 
the question for consideration is the propriety of the 
initial evaluation assigned; thus, an evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Secondly, as noted in the November 2004 SOC, during 
the pendency of the appeal and effective September 26, 2003, 
VA revised the criteria for evaluating that portion of the 
musculoskeletal system that addresses disabilities of the 
spine.  68 Fed. Reg. 51,454-56 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006)).  
Thus, the RO must consider the veteran's medial border 
scapular syndrome claim, which is currently rated under 
Diagnostic Code 5237, under each set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The letter 
should also request the veteran to submit 
all pertinent evidence in his possession 
not yet submitted.

2.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic evaluations.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the veteran.  A comprehensive 
history should be obtained from the 
veteran.  All appropriate tests and 
studies should be performed, to include 
x-rays and range of motion studies, and 
all clinical findings should be reported 
in detail.

Regarding the right shoulder, the 
examiner should determine the current 
diagnosis, if any; and if so, the 
etiology of any right shoulder 
disability.  Based on a thorough review 
of the evidence of record, the examiner 
should provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran now has a right shoulder 
disability that is related to his period 
of military service, including the in-
service surgeries.  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset.  An opinion should be provided as 
to each disability found.  All opinions 
should be set forth in detail and 
explained in the context of the record.

The orthopedic examiner should also fully 
describe any functional deficits 
associated with the veteran's service-
connected medial border scapular 
syndrome.  As part of that description, 
the examiner should indicate whether the 
veteran exhibits muscle spasms or 
guarding and, if  so, whether muscle 
spasms occur on extreme forward bending 
and whether the muscle spasms and/or 
guarding are severe enough to result in 
an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; whether 
there is any listing of the spine, a 
positive Goldthwaite's sign, or evidence 
of osteoarthritic changes or narrowing of 
joint spaces; and whether there is any 
abnormal mobility on forced motion.  The 
examiner should also record the range of 
motion in the veteran's low back, in 
terms of degrees of forward flexion, 
backward extension, left and right 
lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on any motion, the 
examiner should indicate the point at 
which pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Finally, the examiner 
should note any malunion, nonunion, or 
dislocation of the scapula.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the right shoulder 
and medial border scapular syndrome 
issues.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  Regarding the 
medial border scapular syndrome, the RO 
must consider the medical evidence since 
the grant of service connection.  See 
Fenderson, 12 Vet. App. at 126.  The SSOC 
should include both old and new versions 
of 38 C.F.R. § 4.71a in regards to rating 
disabilities of the spine.  68 Fed. 
Reg. 51,454-56 (Aug. 27, 2003).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


